Exhibit 10.1

 

FORM OF
CLOUD PEAK ENERGY INC.
2009 LONG TERM INCENTIVE PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT

 

THIS AGREEMENT, made as of the        day of                 , 2013 (the “Grant
Date”), between Cloud Peak Energy Inc., a Delaware corporation (the “Company”),
and                      (the “Grantee”).

 

WHEREAS, the Company has adopted the Cloud Peak Energy Inc. 2009 Long Term
Incentive Plan, as amended from time to time (the “Plan”), in order to provide
an additional incentive to certain employees and directors of the Company and
its Subsidiaries; and

 

WHEREAS, the Committee responsible for administration of the Plan has determined
to grant Performance Share Units to the Grantee as provided herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                      Grant of Performance Share Units.

 

The Company hereby grants to the Grantee an award of        Performance Share
Units (the “Award”).  Upon fulfillment of the requirements set forth below, the
Grantee shall have the right to receive one share of common stock of the Company
(a “Share”) for each vested Performance Share Unit.  This grant is in all
respects limited and conditioned as hereinafter provided, and is subject in all
respects to the terms and conditions of the Plan now in effect and as it may be
amended from time to time (but only to the extent that such amendments apply to
outstanding grants of Performance Share Units).  Except as otherwise expressly
set forth herein, such terms and conditions are incorporated herein by
reference, made a part hereof, and shall control in the event of any conflict
with any other terms of this Agreement, and the capitalized terms used in this
Agreement shall have the same definitions set forth in the Plan.

 

2.                                      Performance Share Unit Vesting.

 

The performance period for this Award shall commence on January 1, 2013 and
shall end on December 31, 2015 (the “Performance Period”).  The Award shall be
subject to performance vesting requirements based upon the achievement of
Performance Goals as set forth in Appendix A to this Agreement. No Performance
Share Unit shall be deemed vested under this Agreement for income tax purposes
prior to the Company’s certification that the Performance Goals set forth in
Appendix A to this Agreement have been fully satisfied and that the applicable
Performance Share Units will contractually vest under this Agreement.

 

--------------------------------------------------------------------------------


 

3.                                      Dividends.

 

The Grantee shall be entitled to receive dividend equivalents, which represent
the right to receive Shares measured by the dividend payable with respect to
Performance Share Units (“Dividend Equivalent Rights”).  Dividend Equivalents
Rights on Performance Share Units will accrue and be reinvested into additional
Performance Share Units through the Performance Period.  The additional Shares
will be subject to the vesting conditions and other terms and restrictions that
apply to the Performance Share Units granted in Section 1 and will be paid as
set forth in Section 4 of this Agreement.

 

4.                                      Payment of Vested Performance Share
Units.

 

For each vested Performance Share Unit, one Share shall be delivered to the
Grantee as soon as administratively practicable following the Company’s
certification that vesting has occurred at the completion of the Performance
Period, but no later than the fifteenth day of the third month following the end
of the calendar year in which such vesting date occurs.  Notwithstanding any
provision of this Agreement to the contrary, the issuance of Shares will be
subject to compliance with all applicable requirements of federal, state, or
foreign law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Shares may then be listed.  No
Shares will be issued hereunder if such issuance would constitute a violation of
any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Shares may then be listed.  In addition, Shares will not be issued
hereunder unless (a) a registration statement under the Securities Act is at the
time of issuance in effect with respect to the shares issued or (b) in the
opinion of legal counsel to the Company, the shares issued may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
Shares subject to the Performance Share Units will relieve the Company of any
liability in respect of the failure to issue such Shares as to which such
requisite authority has not been obtained.  As a condition to any issuance
hereunder, the Company may require the Grantee to satisfy any qualifications
that may be necessary or appropriate to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect to
such compliance as may be requested by the Company.  From time to time, the
Board and appropriate officers of the Company are authorized to take the actions
necessary and appropriate to file required documents with governmental
authorities, stock exchanges, and other appropriate persons to make Shares
available for issuance.

 

5.                                      Termination of Employment.

 

5.1                               Termination—Generally.  Subject to Sections
5.2 and 7 hereof, if the Grantee’s employment with the Company or any of its
Subsidiaries is terminated on or before the last day of the Performance Period,
the Performance Share Units granted hereunder shall immediately be forfeited to
the Company in their entirety without payment of consideration therefor to the
Grantee and the Grantee shall not be entitled to any Shares under this
Agreement.

 

2

--------------------------------------------------------------------------------


 

5.2                               Qualifying Terminations.  If the Grantee’s
employment with the Company or any of its Subsidiaries is terminated for any of
the reasons set forth below (and subject to Section 7 hereof), in each case if
such termination occurs on or before the last day of the Performance Period, the
Grantee, or the Grantee’s legatee or legatees under his or her will, or his or
her distributees, as applicable, shall be entitled to a Pro Rata Portion (as
defined below) of the Award.  The “Pro Rata Portion” shall mean the total number
of Shares which otherwise would have vested and become payable pursuant to
Section 4 hereof had the Grantee remained employed to the end of the Performance
Period, multiplied by a fraction, the numerator of which is the number of days
between (A) the Grant Date and (B) the date of the Grantee’s termination of
employment, and the denominator of which is 1,095.  The Grantee’s Pro Rata
Portion of the Award shall be paid following the completion of the Performance
Period, based on actual performance achieved, in accordance with Section 4 of
this Agreement.

 

5.2.1                     death

 

5.2.2                     Disability (as defined in the Plan)

 

5.2.3                     Redundancy (as defined below)

 

5.2.4                     Retirement (as defined below)

 

5.2.5                     If the Grantee is not subject to an Employment
Agreement, termination for any other reason, other than a termination by the
Company for Cause (as defined in the Plan), if there are exceptional
circumstances and the Committee so decides prior to the date of the termination
of the Grantee’s employment.

 

5.2.6                     If the Grantee is subject to an Employment Agreement,
termination by the Company for any reason other than for Cause as defined
therein.

 

5.2.7                     If the Grantee is subject to an Employment Agreement,
termination by the Grantee for Good Reason as defined therein.

 

5.3                               Definitions.  For purposes of this Agreement:

 

(a)  “Employment Agreement” means an effective, written employment agreement
between the Grantee and the Company.  Notwithstanding any provision herein to
the contrary, in the event of any inconsistency between this Section 5 or
Section 7 and any Employment Agreement, the terms of the Employment Agreement
shall control.

 

(b)  “Redundancy” means the Company or any of its Subsidiaries, as applicable,
has ceased, or intends to cease, to carry on the business or particular business
function for the purposes of which the Grantee is or was employed by it, or has
ceased, or intends to cease, to carry on that business or particular business
function in the place where the Grantee is or was employed.

 

(c)  “Retirement” means retirement at or after age 65, or early retirement at or
after age 55 with 10 years of service with the Company.

 

3

--------------------------------------------------------------------------------


 

6.                                      Adjustments.  In the event of a Change
in Capitalization, the Committee shall make equitable adjustments to the number
and class of Shares subject to this Agreement as provided under the terms of the
Plan.  The Committee’s adjustment shall be made in accordance with the
provisions of Article 12 of the Plan and shall be final, binding and conclusive
for all purposes of the Plan and this Agreement.  Unless the Committee
determines otherwise, the number of Performance Share Units subject to this
Award shall always be a whole number.

 

7.                                      Effect of a Change in Control.

 

7.1  Change in Control—Generally.  In the event a Change in Control (as defined
in the Plan) occurs, the surviving or successor entity is expected to assume
this Agreement.  If, however, the surviving or successor entity does not assume
this Agreement, the Committee may, in its sole discretion, exercise its
authority under the Plan to modify the Award under this Agreement, including,
but not limited to, by providing for the end of the Performance Period in
connection with the occurrence of such Change in Control and the deemed
achievement of Performance Goals at target, with payment of shares with respect
to vested Performance Share Units occurring in connection with the occurrence of
such Change in Control, which payment shall be made in accordance with the
schedule described in Section 4 of this Agreement.

 

7.2  Termination Following a Change in Control.  If there is a Change in Control
and the surviving or successor entity has assumed this Agreement, and within two
(2) years after such Change in Control the Grantee’s employment with the Company
or any of its Subsidiaries is terminated (i) by the Company or any of its
Subsidiaries without Cause (as defined in the Plan or, if applicable, an
Employment Agreement) or (ii) if the Grantee is subject to an Employment
Agreement, by the Grantee for Good Reason as defined therein, the Grantee shall
be entitled, following the completion of the Performance Period, to the total
number of Shares which otherwise would have vested and become payable had he or
she remained employed to the end of the Performance Period, based on actual
performance achieved, in accordance with Section 4 of this Agreement.

 

8.                                      Restrictions on Transfer.  Performance
Share Units may not be sold, assigned, hypothecated, pledged or otherwise
transferred or encumbered in any manner except by will or the laws of descent
and distribution.

 

9.                                      Withholding of Taxes.  The Grantee shall
pay to the Company, or the Company and the Grantee shall agree on such other
arrangements necessary for the Grantee to pay, the applicable federal, state and
local income taxes required by law to be withheld (the “Withholding Taxes”), if
any, upon the vesting of Performance Share Units and delivery of the Shares. 
The Company shall have the right to deduct from any distribution of cash to any
Grantee, an amount equal to the Withholding Taxes with respect to the Shares
delivered pursuant to the terms of this Agreement.  In satisfaction of the
obligation to pay Withholding Taxes to the Company upon the delivery of any
Shares following the vesting of Performance Share Units, the Grantee may make a
written election which may be accepted or rejected in the discretion of the
Company, to have withheld a portion of such Shares then deliverable to the
Grantee having an aggregate Fair Market Value as of the date such Restrictions
lapse equal to the Withholding Taxes.

 

4

--------------------------------------------------------------------------------


 

10.                               No Rights as a Shareholder.  Until Shares are
issued, if at all, in satisfaction of the Company’s obligations under this
Award, in the time and manner specified above, the Grantee shall have no rights
as a shareholder.

 

11.                               Securities Laws or Dodd-Frank Clawback
Policies.  This Agreement is subject to any written clawback policies the
Company, with the approval of the Board of Directors of Cloud Peak Energy Inc.,
may adopt.  These clawback policies may subject the Grantee’s rights and
benefits under this Agreement to reduction, cancellation, forfeiture or
recoupment if certain specified events and wrongful conduct occur, including,
but not limited to, an accounting restatement due to the Company’s material
noncompliance with financial reporting regulations or other events and wrongful
conduct specified in any such clawback policies adopted by the Company, with the
approval of the Board of Directors of Cloud Peak Energy Inc., to conform to the
Dodd-Frank Act and resulting rules issued by the Securities and Exchange
Commission and that the Company determines should apply to this Agreement.

 

12.                               No Right to Continued Employment.  Nothing in
this Agreement or the Plan shall be interpreted or construed to confer upon the
Grantee any right with respect to continuance of employment by the Company, any
Subsidiary or any Division, nor shall this Agreement or the Plan interfere in
any way with the right of the Company, any Subsidiary or any Division to
terminate the Grantee’s employment therewith at any time.

 

13.                               Grantee Bound by the Plan.  The Grantee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof.

 

14.                               Severability.  Should any provision of this
Agreement be held by a court of competent jurisdiction to be unenforceable or
invalid for any reason, the remaining provisions of this Agreement shall not be
affected by such holding and shall continue in full force in accordance with
their terms.

 

15.                               Governing Law.  Except as to matters of
federal law, the validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to the conflicts of laws principles thereof.

 

16.                               Signature in Counterpart.  This Agreement may
be signed in counterparts, each of which shall be an original, with the same
effect as if the signature thereto and hereto were upon the same instrument.

 

17.                               Notice.

 

All notices required or permitted under this Agreement must be in writing and
personally delivered or sent by mail and shall be deemed to be delivered on the
date on which it is actually received by the person to whom it is properly
addressed or if earlier the date it is sent via certified United States mail.
Any person entitled to notice hereunder may waive such notice in writing.

 

18.                               Successors in Interest.  This Agreement shall
inure to the benefit of and be binding upon any successor to the Company.  This
Agreement shall inure to the benefit of the Grantee’s legal representatives. 
All obligations imposed upon the Grantee and all rights granted

 

5

--------------------------------------------------------------------------------


 

to the Company under this Agreement shall be final, binding and conclusive upon
the Grantee’s beneficiaries, heirs, executors, administrators and successors.

 

19.                               Modification of Agreement.  This Agreement may
be modified, amended, suspended or terminated, and any terms or conditions may
be waived, but only by a written instrument executed by the parties hereto.  No
waiver by either party hereto of any breach by the other party hereto of any
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions at the time or at any prior or
subsequent time.

 

20.                               Resolution of Disputes.  Any dispute or
disagreement which may arise under, or as a result of, or in any way relate to,
the interpretation, construction or application of this Agreement shall be
determined by the Committee.  Any determination made hereunder shall be final,
binding and conclusive on the Grantee and the Company for all purposes; provided
however, that this dispute resolution provision shall not interfere with
Grantees rights to pursue and protect his legal rights in a court of competent
jurisdiction.

 

21.                               Information Confidential.

 

As partial consideration for the granting of the Award hereunder, the Grantee
hereby agrees to keep confidential all information and knowledge, except that
which has been disclosed in any public filings required by law, that the Grantee
may have relating to the terms and conditions of this Agreement; provided,
however, that such information may be disclosed as required by law and may be
given in confidence to the Grantee’s spouse and tax and financial advisors.  In
the event any breach of this promise comes to the attention of the Company, it
shall take into consideration that breach in determining whether to recommend
the grant of any future similar award to the Grantee, as a factor weighing
against the advisability of granting any such future award to the Grantee.

 

22.                               Sections and Other Headings.  The section and
other headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

 

CLOUD PEAK ENERGY INC.

 

GRANTEE

 

 

 

 

 

 

 

 

 

By: Colin Marshall

 

Print Name:

Title: President and Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------


 

Appendix A

 

Cloud Peak Energy Inc.
Performance Share Plan
FY2013 through FY2015

 

The Committee has established the following Performance Share Plan terms for
Performance Share Unit grants. All Performance Share Award grants are made
pursuant to the Cloud Peak Energy Inc. 2009 Long Term Incentive Plan.

 

Performance Metric:  Relative Total Shareholder Return

 

Performance for the purposes of determining the vesting of the Performance Share
Unit Awards will be based on relative Total Shareholder Return (TSR).  Relative
TSR measures the Cloud Peak Energy share price movement over a performance
period relative to the share price movement of peer companies.

 

TSR = End of Period Share Price – Beginning of Period Share Price + Dividend(1)
Beginning of Period Share Price

 

The Beginning of Period Share Price and the End of Period Share Price for Cloud
Peak Energy and the peer companies will be calculated by using the first and
last, respectively, twenty (20) trading days of the performance period.

 

--------------------------------------------------------------------------------

(1) For purposes of calculating the dividend element of TSR, the Committee will
assume the reinvestment of dividends paid in the applicable shares during the
performance period as of the last trading day of each applicable fiscal quarter
in which dividends are paid.

 

Grant Date

 

As defined above in the first paragraph of the Award Agreement

Performance Period

 

As defined above in Section 2 of the Award Agreement

Vesting

 

3-year cliff vest from Grant Date

Peer Companies

 

As set forth below

Target Performance

 

Median of the Peer Companies

Payout Range

 

0% to 200% of Target Performance, provided in no event can the payout exceed 15
times the “Target Opportunity” (which is defined as the Cloud Peak Energy
closing share price on the Grant Date multiplied by the target number of
Performance Share Units awarded). In the event the payout would otherwise exceed
15 times the Target Opportunity, the number of shares delivered will be reduced
to the number of whole shares such that the total payout is equal to 15 times
the Target Opportunity.

 

2

--------------------------------------------------------------------------------


 

Peer Companies:

 

1.

 

Alliance Resource Partners

 

 

 

2.

 

Alpha Natural Resources

 

 

 

3.

 

Arch Coal

 

 

 

4.

 

Berry Petroleum

 

 

 

5.

 

Cabot Oil & Gas

 

 

 

6.

 

Consol Energy

 

 

 

7.

 

EQT Corp.

 

 

 

8.

 

Forest Oil Corp.

 

 

 

9.

 

James River Coal

 

 

 

10.

 

Newfield Exploration Co.

 

 

 

11.

 

Noble Energy

 

 

 

12.

 

Oxford Resource Partners

 

 

 

13.

 

Peabody Energy

 

 

 

14.

 

Penn Virginia Corporation

 

 

 

15.

 

Rhino Resource Partners

 

 

 

16.

 

Sandridge Energy

 

 

 

17.

 

SM Energy

 

 

 

18.

 

SunCoke Energy Inc.

 

 

 

19.

 

Walter Energy

 

 

 

20.

 

Westmoreland Coal Co.

 

 

 

21.

 

Whiting Petroleum Corp.

 

3

--------------------------------------------------------------------------------


 

The Committee, in its sole discretion, will make such changes to the list of
Peer Companies as may be required to appropriately and equitably reflect the
merger, consolidation, acquisition or other similar event involving a Peer
Company.

 

Target Performance

 

TSR for each of the Peer Companies is calculated and ranked highest to lowest.
The Median TSR performance of the Peer Companies is the TSR at which half the
Peer Companies’ TSR results are below and half the Peer Companies’ TSR results
are above.

 

Payout Range

 

Grants of Performance Share Awards will be made at the Target Performance amount
defined as the Median performance of the Peer Companies. The amount vested at
Vesting will range from 0% to 200% of the Target Performance amount depending
upon the final positioning of CPE’s TSR to the median of the Peer Companies at
the end of the Performance Period (but in no event will the payout exceed 15
times the Target Opportunity, as described above).

 

The extent to which Performance Share Units will vest will be determined as
follows:

 

Outcome Relative to Peer Group TSR

 

 

 

CPE Three-Year Percentile
Ranking in TSR

 

Percentage of Performance Share
Units Vesting

 

 

 

 

 

 

 

 

 

Below 25th Percentile

 

0

%

 

 

 

 

 

 

Threshold

 

25th Percentile

 

50

%

 

 

 

 

 

 

Target

 

50th Percentile

 

100

%

 

 

 

 

 

 

Maximum

 

90th Percentile

 

200

%

 

·                                          If the Company’s Total Shareholder
Return (TSR) is below the 25th percentile of the Company’s Performance Peer
Group, then the payout is 0%.

 

·                                          The payout is linear between the
25th percentile and the 50th percentile.

 

·                                          The payout is linear between the
50th percentile and the 90th percentile

 

·                                          Irrespective of where the Company’s
TSR is in relation to its Performance Peer Group, if the Company’s TSR is
negative during the Performance Period, then the payout shall be reduced by 50%
compared to what it otherwise would have been pursuant to this Appendix A.

 

4

--------------------------------------------------------------------------------


 

The Committee, in its sole discretion, will determine and certify the number of
Performance Share Units that have vested at the end of the Performance Period
based on the performance of the Company, calculated using the performance grid
and guidelines set forth above.  No Performance Share Units will be deemed to
have vested (contractually or for purposes of income taxes) prior to the time
that the Committee certifies an applicable number of Performance Share Units to
have vested.

 

5

--------------------------------------------------------------------------------